Determination of respondent State Racing and Wagering Board, dated September 24, 2004, finding that petitioner veterinarian violated 9 NYCRR 4043.3 (d) and 4012.4 (c), and imposing a 180-day suspension and a $1,000 fine, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Jane S. Solomon, J.], entered February 25, 2005) dismissed, without costs.
Substantial evidence, including, in particular, the eyewitness testimony of respondent’s investigator, supports the findings that petitioner attempted to administer a prohibited “milkshake” on the day of a race and did so without making reasonable inquiry whether the horse was scheduled to race that day. No basis exists to disturb the hearing officer’s findings of credibility (see e.g. Matter of Sachs v New York State Racing & Wagering Bd., Div. of Harness Racing, 1 AD3d 768, 772 [2003], lv denied 2 NY3d 706 [2004]). The penalty imposed does not shock our sense of fairness (cf. Matter of Beckwith v New York State Racing & Wagering Bd., 219 AD2d 516 [1995]). Concur—Mazzarelli, J.P., Saxe, Nardelli, Sweeny and McGuire, JJ.